Citation Nr: 1434170	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-21 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a finger disorder of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

At a May 2013 videoconference hearing, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  In February 2009, the Board denied the Veteran's claim for service connection for diabetes mellitus.  

2.  Evidence received since the February 2009 decision does not relate to unestablished facts necessary to substantiate a claim of service connection for diabetes mellitus and does not raise a reasonable possibility of substantiating the underlying claim.

3.  In January 2005, the RO denied the Veteran's claim for service connection for peripheral neuropathy.  The Veteran did not perfect a timely appeal. 
4.  Evidence received since the January 2005 decision does not relate to unestablished facts necessary to substantiate a claim of service connection for peripheral neuropathy and does not raise a reasonable possibility of substantiating the underlying claim.

5.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent during active military service.

6.  Erectile dysfunction was not shown in service, and is not attributable to the Veteran's active military service.

7.  A finger disorder of the left hand was not shown in service, and is not attributable to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The February 2009 Board decision, which denied a claim of service connection for diabetes, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Evidence received relative to the diabetes claim since the February 2009 Board decision is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The January 2005 rating decision denying the claim for service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  Evidence received since the January 2005 rating decision relative to the peripheral neuropathy claim is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The Veteran does not have erectile dysfunction that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

6.  The Veteran does not have a finger disorder of the left hand that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).   Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's new and material evidence claims, a pre-decisional notice letter in September 2009 complied with VA's duty to notify the Veteran with regard to these issues.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, in the September 2009 letter, the RO informed the Veteran of its duty to assist him in substantiating his claims to reopen under the VCAA, and the effect of this duty upon these issues.  This letter informed him of what constituted new and material evidence to reopen the previously denied, unappealed claims.  He was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claims were previously denied.  This correspondence also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denials and the evidence needed to reopen the claims.

With respect to the Veteran's service connection claims, the Veteran was sent letters in September 2008 and September 2009 that provided information as to what evidence was required to substantiate the claims.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify with regards to those issues.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of private treatment.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also examined the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided. 

In this case, the Board is aware that no VA examination was provided to the Veteran in conjunction with the claims decided herein but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2013).  With regard to the new and material evidence claims, examinations are not necessary if no new and material evidence has been received.  With regard to the service connection claims, the evidence does not support a finding that the Veteran was exposed to herbicides during his military service.  Moreover, the medical evidence does not show that the currently diagnosed erectile dysfunction or finger disorder manifested during the Veteran's active duty service or that there was any in-service event to which either could be attributed.  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

New and Material Evidence 

Although a previous denial of a claim may become final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

Diabetes Mellitus

Service connection for diabetes mellitus was denied in a February 2009 Board decision.  Notice of this Board decision was provided later that same month.  The Veteran did not appeal the February 2009 Board decision.  As such, the February 2009 Board decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The evidence of record at the time of the February 2009 Board decision consisted of the Veteran's service treatment records, service personnel records, private treatment records showing an initial diagnosis of diabetes mellitus in September 2002, the Veteran's lay statements concerning his service in Vietnam, an April 2007 response from the U.S. Armed Services Center for Unit Records Research (CURR), a January 2008 letter from Dr. Douglas Olsen, and a copy of a July 2008 Board hearing transcript.

The basis of the February 2009 Board decision that denied the Veteran's claim for service connection for diabetes mellitus was that there was no competent evidence of record that the Veteran's diabetes mellitus was related to his service, or any indication of a connection with service, to include exposure to an herbicide agent.  The Board specifically noted that because the Veteran had no service in the Republic of Vietnam, but only in the waters outside the borders of the Republic of Vietnam, service connection could not be presumed as due to exposure to an herbicide agent during service.

Additional evidence added to the claims file since the February 2009 Board decision, includes articles printed from the website www.bluewaternavy.org, along with additional lay statements concerning service in Vietnam, and a transcript of the May 2013 Board hearing.

Most of the additionally received evidence is "new" in the sense that it was not previously before the Board at the time of the February 2009 denial.  However, the new evidence is not material.  The articles submitted by the Veteran, as well as his May 2013 testimony were not previously considered by agency decision makers at the time of the February 2009 Board decision denying service connection for diabetes mellitus; hence, this evidence is new.  However, such evidence does not provide any basis for concluding that the Veteran's diabetes mellitus is related to service, to include exposure to herbicides.  Additionally, the Veteran's lay statements regarding having served off shore on the ship U.S.S. Carpenter (DD825) are not new; they are, essentially, a restatement of his contention at the time of the Board's earlier denial of his claim.  

None of the additional evidence includes any competent medical evidence or medical opinion that his diabetes mellitus was a result of military service.  Some of the evidence received since the February 2009 Board decision is "new," as it was not considered at the time of the prior determination.  None of the evidence is "material" in that it merely reiterates his contentions made at the time of the last denial; is inapplicable to the current Veteran's claim; or does not provide support for his contentions.  The evidence is cumulative of what was previously of record.  Consequently, new and material evidence to reopen a claim of service connection for diabetes mellitus has not been received and reopening the claim is not warranted.

Peripheral Neuropathy

Service connection for peripheral neuropathy was denied in a January 2005 rating decision.  Notice of this decision was provided later that same month and the decision is now final because the Veteran did not appeal.

The basis of the January 2005 rating decision that denied the Veteran's claim for service connection for peripheral neuropathy was that the evidence of record did not show that the Veteran's peripheral neuropathy was related to his military service.  The RO specifically noted that there was no competent evidence of record of a nexus and there was no evidence of record of an in-service peripheral nerve condition.

Additional evidence added to the claims file since the January 2005 rating decision, includes articles printed from the website www.bluewaternavy.org, along with additional lay statements concerning his service in Vietnam, and the July 2008 and May 2013 Board hearing transcripts.  The Veteran has also submitted a May 2013 letter from Dr. Michael B. Russo stating that the Veteran has developed peripheral neuropathy in his feet bilaterally and that during his Vietnam tours of duty, he was in areas where there was known Agent Orange.  He opined that there is more likely than not association that the Veteran's peripheral neuropathy developed secondary to Agent Orange.  

Most of the additionally received evidence is "new" in the sense that it was not previously before the RO at the time of the January 2005 denial.  However, the new evidence is not material.  The articles submitted by the Veteran, as well as the May 2013 letter from Dr. Russo, and the Veteran's July 2008 and May 2013 Board hearing testimony were not previously considered by agency decision makers at the time of the January 2005 rating decision denying service connection for peripheral neuropathy; hence, this evidence is new.  However, such evidence does not provide any basis for concluding that the Veteran's peripheral neuropathy was related to service, to include exposure to herbicides in Vietnam.  Additionally, the Veteran's lay statements regarding having served off shore on the ship U.S.S. Carpenter (DD825) are not new; they are, essentially, a restatement of his contention at the time of the original denial of his claim.  

None of the additional evidence includes any competent medical evidence or medical opinion that his peripheral neuropathy was a result of military service.  Some of the evidence received since the January 2005 rating decision is "new," as it was not considered at the time of the prior determination.  None of the evidence is "material" in that it is cumulative of what was of record previously.  As for the medical opinion by Dr. Russo, it was based on a patently untrue factual predicate.  Even by the Veteran's own account, he did not serve where there was known Agent Orange being dispersed.  The Veteran has speculated that he was exposed because his blue water ship had aircraft that flew over Vietnam and the ship had to make its own fresh water, but such conjecture does not amount to evidence of any such exposure.  This statement by Dr. Russo consequently may not be considered as sufficient to reopen the claim.  The evidence does not raise any reasonable possibility of substantiating the Veteran's claim for service connection for peripheral neuropathy.

Service Connection 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f)  
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Erectile dysfunction and a finger disorder are not among those diseases.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2013).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  

As the Veteran is claiming both his erectile dysfunction and a finger disorder of the left hand are both due to Agent Orange exposure, the Board shall analyze both service connection claims together. 

The service treatment records are completely negative for evidence of either a finger disorder affecting his left hand or for any evidence of erectile dysfunction during service.  A December 1970 discharge examination revealed normal upper and lower extremities.

With respect to erectile dysfunction, post-service treatment records are limited to a January 2008 letter from private treating physician, Dr. Douglas Olsen, indicating that the Veteran had been receiving treatment for the vascular complication of erectile dysfunction.

Regarding the left finger of the left hand, the records make no mention of such problem, other than the Veteran's assertions at the time of his claim, until the May 2013 Board hearing.  There, the Veteran testified that he had been diagnosed with De Quervain's disease of the left finger of his left hand.  See May 2013 Board hearing transcript, page 10.  He also stated that he did not have a mechanism of injury or anything else that could have caused his finger disorder.  Id. at page 11.

Thus, the Board finds that the evidence establishes the existence of the claimed disability for both erectile dysfunction and for a finger disorder of the left hand.

With respect to in-service injury, the Veteran contends that he was exposed to herbicides during his military service.  The Veteran served with the U.S. Navy from February 1969 to December 1970.  In his Substantive Appeal, he stated that he served aboard the U.S.S. Carpenter (DD825), deployed to the coastal waters of Vietnam.  He reported that he "never set foot on the shores of Vietnam."  In an August 2009 statement, he alleged that he served off shore on the ship U.S.S. Carpenter (DD825), which was stationed off the coast of Vietnam from June 1970 to November 1970.  He further asserted in an April 2010 statement that "while operating within 100 miles off the coast of Vietnam, [he] would distill water through the desalination process.  This meant [he] sucked up water that had been contaminated and heated it to desalt it for drinking purposes; therefore, causing dioxin which causes the effects of the Agent Orange."  Of record is a response, dated in April 2007, from the U.S. Armed Services Center for Unit Records Research (CURR). This response indicates that neither the history nor the deck logs of the U.S.S. Carpenter revealed that the ship was in port in the Republic of Vietnam during the time the Veteran served aboard that ship.  The Veteran's service personnel and treatment records do not indicate that the Veteran was within the borders of the Republic of Vietnam during his service.  Finally, although the Veteran received the Vietnam Service Medal, the criteria for receipt of this award did not require duty or visitation in the Republic of Vietnam.  See Form DD-214.

Because the Veteran did not have service in the Republic of Vietnam, service connection cannot be presumed based on exposure to herbicide agents during service in the Republic of Vietnam.  As noted, erectile dysfunction and a finger disorder are not presumptive diseases.  38 C.F.R. § 3.309 (e).  Thus, the presumption of service connection as a result of exposure to herbicides does not apply.  38 C.F.R. § 3.307(a)(6)(ii).  

As to Combee considerations, to include for any finger disorder and erectile dysfunction, in the absence of an in-service incurrence of disease or injury, it follows that an award of service connection may not be made.  Additionally, the record is absent any competent evidence of nexus between currently diagnosed erectile dysfunction or left finger disorder of the left hand and the Veteran's military service.  As noted in the analysis above, there has been no showing of herbicide exposure except by the Veteran's own conjecture.

Lastly, the Board acknowledges the Veteran's assertion that his erectile dysfunction and finger disorder are also a result of his diabetes mellitus.  However, a claim of secondary service connection may not be granted inasmuch as the Veteran is not service-connected for diabetes mellitus.  

For the reasons expressed above, the Board has concluded that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for erectile dysfunction and for a finger disorder of the left hand.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for diabetes mellitus; the appeal of this issue is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for peripheral neuropathy; the appeal of this issue is denied.

Service connection for erectile dysfunction is denied.

Service connection for a finger disorder of the left hand is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


